      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 1 of 10




        IN THE UNITED STATES DISTRICT COURT
      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HEATHER BIRD,                    :     CIVIL NO. 3:18-CV-2289
                                 :
                Plaintiff,       :
                                 :
                v.               :     (SAPORITO, M.J.)
                                 :
BOROUGH OF MOOSIC,               :
et al.,                          :
          Defendants.            :

                          MEMORANDUM

     This is a civil rights action. In her amended complaint (Doc.

25), the plaintiff, Heather Bird, alleges violations of her rights

under the First Amendment of the United States Constitution,

made actionable by 42 U.S.C. § 1983. We granted in part and

denied in part a motion to dismiss the amended complaint by the

defendants. (Doc. 61). In her second amended complaint (Doc. 63), filed

on March 17, 2020, the plaintiff brings the same claims for violations

of her rights under the First Amendment of the United States

Constitution. She also asserts a quo warranto claim, 1 and claims for


1 The plaintiff recognizes that we have already dismissed this
claim (Doc. 60; Doc. 61), but she states that she has kept this count
for consistency and acknowledges that she is no longer able to
pursue this claim at this level. (Doc. 63, at 9 n.3).
         Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 2 of 10




gender       discrimination,      hostile    work    environment,         and

retaliation under the Pennsylvania Human Relations Act.

         Before the court is the defendants’ motion to compel

examination pursuant to Fed. R. Civ. P. 35. (Doc. 62). In their

motion, the defendants request that the plaintiff participate in

a Rule 35 psychiatric evaluation. 2 In her brief in opposition, Bird

opposes the request for a psychiatric evaluation asserting that

she has not put her psychiatric condition in controversy as she

alleges only a garden variety emotional distress claim. The

parties have briefed the issue (Doc. 65; Doc. 67; Doc. 72) and this

matter is ripe for a decision. For the reasons set forth herein, we

will grant the motion.

    I.   Legal Standards

         Fed. R. Civ. P. 35(a) permits the court to order a party, whose

    mental or physical condition is in issue, to submit to a physical or




2Defendants propose utilizing Dr. Barbara Ziv to perform the IME
and that it take place at 11:00 a.m. on Monday, August 3, 2020, in
a private conference room at defense counsel’s office in Moosic,
Pennsylvania, assuming the current public health emergency has
subsided. (Doc. 72, at 4).

                                       2
      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 3 of 10




me ntal     examination and to specify the time, place, manner,

conditions, and scope of the examination, as well as the person or

persons who will perform it. However, the order may be made “only

on motion for good cause” and on notice to all parties and the person

to be examined. Fed. R. Civ. P. 35(a)(2)(A).

II.       Discussion

      Under Fed. R. Civ. P. 35, an order compelling a mental

examination may be issued only where the mental condition of the

party is “in controversy” and there is “good cause” for the order.

Schlagenhauf v. Holder, 379 U.S. 104, 119 (1964). One of the purposes

behind Rule 35 is to “level the playing field” between the two parties

in cases where a party’s physical or mental condition has become an

issue. Womack v. Stevens Transp., Inc. 205 F.R.D. 445, 446 (E.D. Pa.

2001) (citing Ragge v. MCA/Universal, 165 F.R.D. 605, 608 (C.D. Cal.

1995)).

      In Womack the court identified two primary ways in which the

mental or physical condition can be placed “in controversy” as follows:

             The first is where the mental or physical
             condition of the person is placed in issue by
             another party. In cases where the defendant
             seeks to make the plaintiff’s mental state an


                                    3
      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 4 of 10




          issue, the defendant bears the burden of
          showing that the plaintiff’s mental state is in
          controversy.

          The second is where the mental or physical
          condition of a person is placed in issue by the
          plaintiff through their pleadings.

205 F.R.D. at 446-47. (emphasis in original). Schlagenhauf

observed that there are some cases, such as negligence suits,

where the existence of a controversy regarding the plaintiff’s

mental or physical condition is readily apparent from the

pleadings. Schlagenhauf, 379 U.S. at 118-19. “A plaintiff in a

negligence action who asserts a mental or physical injury . . .

places that mental or physical injury clearly in controversy and

provides the defendant with good cause for an examination to

determine the existence and extent of such asserted injury.” Id.

     A garden variety emotional distress claim is “insufficient to

place the plaintiff’s mental condition ‘in controversy’ for purposes

of Rule 35(a).” Kuminka v. Atlantic Cty. New Jersey, 551 Fed.

App’x 27, 29 (3d Cir. 2014) (per curiam).

       [A] mental examination is warranted where, in
       addition to a claim of emotional distress, the case
       involves one or more of the following factors:



                                    4
      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 5 of 10




          1) a cause of action for intentional or negligent
          infliction of emotional distress; 2) an
          allegation of a specific mental or psychiatric
          injury or disorder; 3) a claim of unusually
          severe emotional distress; 4) plaintiff’s offer of
          expert testimony to support a claim of
          emotional distress; and/or 5) plaintiff’s
          concession that his or her mental condition is
          ‘in controversy’ within the meaning of Rule
          35(a).

Id. (quoting Turner v. Imperial Stores, 161 F.R.D. 89, 95 (S.D. Cal.

1995)); see also Bowen v. Parking Auth. of City of Camden, 214

F.R.D. 188, 193 (D.N.J. 2003) (same).

     We must first determine if Bird has placed a mental health

condition “in controversy” under the Turner test. In her second

amended complaint, Bird makes no specific factual allegation that

she sustained a mental injury, but in her demand for relief

following each count of the amended complaint, she expressly

requests relief for “emotional distress.” (Doc. 63, at 4, 6, 7). In her

brief in opposition, Bird has characterized her claims as being for

“garden variety emotional distress,” and not “abnormal severe

emotional distress.” (Doc. 67, at 2, 5). Although Bird does not

allege a cause of action for intentional or negligent infliction of

emotional distress, in her deposition, she testified that, as a result


                                    5
      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 6 of 10




of her work conditions, she suffers from “extreme anxiety” causing

her to see a therapist and she has been diagnosed with post-

traumatic stress disorder (PTSD). Bird does not plan to offer

expert testimony to support her emotional distress damages, nor

does she concede that her mental condition is “in controversy.”

     The defendants contend that Bird placed her mental

condition “in controversy” with her deposition testimony. 3 Bird

testified that, in scheduling her for work shifts, Chief Janesko took

shifts away from her, causing her to suffer “extreme anxiety.” Bird

testified that she gets “physical and mental anxiety” due to the

issues with work. She testified that she sees a therapist related to

issues at work. Bird testified that her anxiety has worsened since

Chief Janesko took charge. She testified that she has been




3 The defendants have not attached the deposition transcript,
although they have offered to provide it to the court upon request.
We do not see the necessity of that exercise. In their brief, the
defendants quote excerpted portions of Bird’s deposition testimony
and reference others. In her brief in opposition to the motion, Bird
does not take issue with the defendants’ quotation and citation of
her deposition testimony nor does she quote or cite any other
excerpts to support her position. Therefore, we presume that the
defendants have accurately recited and referenced those portions
of the deposition transcript set forth in their brief.

                                    6
      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 7 of 10




diagnosed with the specific psychiatric disorder of PTSD, severe

enough to cause multiple hospital visits, which her therapist and

psychiatrist   have    told   her   results    from    a   hostile     work

environment. (Doc. 65, at 4-7).

     Thus, the evidence adduced by the parties through discovery

suggests that this case involves a specific psychiatric disorder of

PTSD and a claim of unusually severe emotional distress. See

Kuminka, 551 Fed. App’x at 29; Bowen, 214 F.R.D. at 193; Turner,

161 F.R.D. at 95. Through her deposition testimony, Bird has

placed the issue of her mental condition in controversy; indeed, the

existence, causation, and degree of her PTSD and extreme anxiety

appear to be a central factual dispute with respect to damages. It

would be unfair to allow a plaintiff to plead a garden variety

emotional distress claim, and then allow him or her to amplify that

claim at trial with testimony regarding extreme anxiety and a

formal diagnosis of PTSD without permitting the defense to

conduct a mental health examination.

     We turn then to the “good cause” prong of Rule 35, a consideration

that turns on the relevance and need for the psychiatric mental health



                                    7
      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 8 of 10




examination. King v. Mansfield Univ. of Pa., No. 1:11-CV-1112, 2014 WL

563323, at *2 (M.D. Pa. Feb. 11, 2014). Good cause requires a showing

that the examination could adduce specific facts relevant to the

cause of action, and that it is necessary to the defendant’s case. Id.

(citing Womack, 205 F.R.D. at 447). A mental examination is relevant

in this case because, without it, the defense would be limited to

mere cross-examination of Bird, a layperson and patient,

regarding her mental health diagnoses.

     As in King, the relevance requirement is satisfied here

because fundamental fairness requires that the defendants be

afforded an opportunity to examine Bird to determine whether she

suffers from the mental health conditions to which she has

testified at deposition. Id.

     In deciding whether there is a need for a mental examination,

the court must examine the “ability of the movant to obtain the

desired information by other means.” Schlagenhauf, 379 U.S. at

118. The current state of the record does not reflect whether the

defendants attempted to obtain the medical records from Bird’s

therapist, medical doctor, or the hospital where she treated for her



                                    8
      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 9 of 10




mental health conditions arising out of the facts of this case.

Nevertheless, as expert testimony is not required to corroborate a

claim for emotional distress, Bolden v. Se. Pa. Transp. Auth., 21

F.3d 29, 34 (3d Cir. 1994), we are persuaded by the following

considerations. First, Bird has made her emotional distress central to

the issue of damages. Second, her diagnosis of PTSD, a mental health

condition, and extreme anxiety came about before January 2018—Bird

has alleged that she spoke out to Chief Janesko on June 14, 2018. (Doc.

63 ¶22). Finally, considering Bird’s testimony identified by the

defendants, there may be pre-existing conditions that may have

contributed to her PTSD and anxiety. See DiBrito v. Harrisburg Cmty.

Coll., No. 1:08-CV-2308, 2010 WL 936236, at *1 n.4 (M.D. Pa. Mar. 12,

2010). All these considerations provide the defendants with good

cause for an examination to determine the existence and extent of

such asserted injury.

     We conclude that the defendants have demonstrated good cause for

ordering a mental examination of Bird with respect to her “extreme

anxiety” and her diagnosis of PTSD. We agree that the defendants’ expert

must have some limited opportunity to examine Bird to determine the



                                    9
      Case 3:18-cv-02289-JFS Document 75 Filed 04/17/20 Page 10 of 10




nature and extent of this testimony and potentially to provide an opinion

to challenge her assertion that the PTSD is causally related to her

working conditions. Nevertheless, we do feel compelled to add some

limitations to the examination such as: whether and to what extent Bird

is suffering from emotional distress, mental injury, including PTSD;

whether Bird’s emotional distress is attributable to the defendants’

conduct or to other factors (including pre-existing mental health issues);

and to what extent any of Bird’s alleged emotional distress which is

attributable to either or both defendants has exacerbated her pre-

existing physical or mental conditions. We will also direct that the

examination take place after the Governor of Pennsylvania has lifted the

stay-at-home order currently in effect and lawyers are permitted to

return to their law offices unimpeded. 4

     An appropriate order follows.


                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  U.S. Magistrate Judge

Dated: April 17, 2020


4 This last condition should ameliorate the plaintiff’s expressed
concerns about the existence of the COVID-19 global pandemic.

                                    10
